Title: From Alexander Hamilton to Aaron Ogden, 6 March 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            N York March 6th. 1800
          
          The following is an extract  of a letter which I have just received from the Secretary of War.
          “The circumstances stated relative to Captain Bowman’s pretensions to rank first Captain in the 11th regiment of Infantry readily induce me to give my sanction to his being so placed in the arrangement.” You will alter the arrangement accordingly.
          With great consideration I am, Sir, yr. obt Srt.
          
            A Hamilton
          
           Col. Ogden—
        